The judgment of the Supreme Court was entered November 17th 1879,
Per Curiam.
This case, we think, cannot be distinguished from Holmes v. German Security Bank, 6 Norris 525. It was held in that case that, where a bill of lading is attached to a draft as security for its payment, and transferred for a valuable consideration, it is an appropriation of the property contained in the bill whether it is endorsed or not. We do not' see that the fact that the draft in this case was for more than the proceeds of the shipment makes any difference. The consignee was entitled to a receipt from the holder as his voucher, and an endorsement of the part payment on the draft which would have made him perfectly secure.
Judgment affirmed.